NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

In the Interest of M.J., a child.  )
___________________________________)
                                   )
K.J.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )              Case No. 2D20-1614
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for
Hillsborough County; Kimberly Hernandez-
Vance, Judge.

Jonathan E. Hackworth of Hackworth Law,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina F. Moore, Statewide
Guardian ad Litem Office, Tallahassee;
and Hala A. Sandridge, Defending Best
Interests Project, Buchanan Ingersoll &
Rooney, PC, Tampa, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.




                                  -2-